PER CURIAM.
We reverse appellant’s sentence on count III, possession of a firearm by a convicted felon, because it exceeds the maximum sentence for a non-habitual offender on a second degree felony. Although it appears from the sentencing hearing that the court intended to sentence appellant as a violent habitual offender on count III, the written sentencing order does not so provide. Accordingly, we remand for the trial court to conform its written order to its oral pronouncement. Although it is probably unnecessary for us to do so, we remind the trial court that it cannot, on remand, include the mandatory minimum sentence of ten years for a second degree felony by a habitual violent offender because that was not orally imposed. Hill v. State, 652 So.2d 904 (Fla. 4th DCA 1995).
GLICKSTEIN, KLEIN and PARIENTE, JJ., concur.